Title: John Adams to Nathaniel Barrett, 24 Dec. 1785
From: Adams, John
To: Barrett, Nathaniel


          
            
              Sir
            
            

              Grosvenor square

               Decr. 24. 1785.
            
          

          I am happy to learn, by your favour of the 10th. that your prospects are satisfactory to yourself and promising for the
            publick
          You may depend upon every Personal and official exertion of Mr Jefferson, and the Marquis will take a pleasure and a Pride
            in assisting you, both by his knowledge of the Language, the Usages and the Characters
            in the Nation, by his powerful and numerous Connections, and by his own Reputation and
            Influence at Court & in the City, the Country and the seaports for no Man is
            more earnestly desirous of a friendly Commercial Intercourse between France and the
            United States—
          I think you will find that the United States may be supplied with
            many Articles of Cloathing, a Velvets, silks, Ratteens Cloaths, Cottons &
            Linnens & others from that Country at least as well as from this—
          The United States will probably Lay heavy Duties upon tonnage on
            the Vessels of those Nations, with Whom we have not commercial Treaties: and such will
            be prohibited from importing into our Ports—any Productions or Manufactures not the
            growth or Manufacture of the Country importing them—This will aid you very much—You will
            oblige me, by informing me from time to time, as far as may be proper of your
            Progress—
          If you can make it appear as I think you may that our Oil is
            cheaper than the Composition in use in the Paris Lamps, you will easily succeed—to this
            End an analisis of that Composition will be necessary, & a Price of the Parts
            must be known in order to compute the Cost of the whole—
          I wish well to your enterprize & if can be of any use to
            you in the pursuit of it, you will oblige me by informing when and how—
          I have the honour to be very respectfully Sir / Yours &c 

          
            
              J. A
            
          
        